 

Exhibit 10.1

 





CONVERTIBLE LOAN AGREEMENT

 

THIS CONVERTIBLE LOAN AGREEMENT is made on January ___, 2019.

 

BETWEEN

 

1. Tang Junsheng at 2F Haixia chuangyiyuan No. 3, Jinzhen Road, Cangshan
District, Fuzhou, Fujian (hereinafter referred to as "the Lender").

  

2. Moxian Technologies (Beijing) Co/ Ltd. at Units 9B & C, Block D, Fuhua Tower,
8 Chaoyangmen North Street, Chaoyang District, Beijing, China (hereinafter
referred to as "the Borrower").

 

3. Moxian, Inc. at Units B & C, 9/F, Block D Fuhua Tower, 8 Chaoyangmen North
Street, Dongcheng District, Beijing, China, the ultimate holding company of the
Borrower and holding 100% of its equity interests (hereinafter referred to as
"MOXC").

 

(hereinafter together referred to as "the Parties")

 

1 THE CONVERTIBLE LOAN

 

1.1 The Lender agrees to extend a convertible loan to the borrower, a principal
amount of Renminbi 6,770,000 (Six Million Seven Hundred and Seventy-seven yuan)
(the "Loan") in three instalments:

 

1. by January 22, 2019, an amount of Renminbi 2,500,000

 

2. by March 15, 2019, an amount of Renminbi 1,5000,000 and

 

3. by June 30, 2019, an amount of Renminbi 2,770,000

 

1.2 Within seven (7) business days from the date of the third instalment in (3)
above, the Borrower will procure that MOXC issue an interest-free unsecured
promissory note in the amount of 6,770,000 to the Lender.

 

1.3 The Lender has the right, within a period of six (6) months from the date of
the promissory note, the Lender has the right to convert all the promissory note
into ordinary shares of common stock of MOXC at the price of USD 1.00 per share.
For the avoidance of doubt, such conversion can only be for the whole amount
(6,770,000) of the promissory note.

 

1.4 The lender shall be entitled to designate a third party as the shareholder
of MOXC upon such conversion, and MOXC shall be responsible for completing such
necessary legal procedures as the registration of change of shares, etc.

 

2 REPRESENTATIONS, WARRANTIES AND UNDERTAKINGS

 

2.1 Each of MOXC and the Borrower represents, warrants and undertakes to the
Lender that:

 

(a) It is a corporation duly incorporated, validly existing and in good standing
under the laws of the jurisdiction of its incorporation, and has the requisite
corporate power to own its properties and to carry on its business as now being
conducted; and

 



1 

 

 

(b) This Agreement has been duly authorized, executed and delivered by it, and
is the valid and binding, enforceable in accordance with their terms, except as
may be limited by bankruptcy, insolvency, moratorium or other similar laws
affecting the enforcement of creditors' rights generally, or principles of
equity. It has full corporate power and authority necessary to enter into and
deliver this Agreement and to perform its obligations thereunder.

 

(c) The execution, delivery and performance of this Agreement will not: (i)
result in a violation of its Articles of Incorporation and Bylaws (or equivalent
constitutive document) (ii) violate or conflict with, or result in a breach of
any provision of, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which it is a party, or result in a
violation of any law, rule, regulation, order, judgment or decree applicable to
the Borrower or MOXC or by which any of its property or asset or affected except
for those which could not reasonably be expected to have a material adverse
effect on its assets, business, condition (financial or otherwise), results of
operations or its future prospects taken as a whole.

 

2.2 The Lender hereby represents, warrants and undertakes to the Borrower and
Moxian:

 

(a) The Lender has the legal capacity to enter into and perform this Agreement
and to purchase the Shares. The execution, delivery and performance of this
Agreement by the Lender and the consummation by Lender of the transactions
contemplated hereby have been duly contemplated and understood by the Lender.
This Agreement has been duly authorized, executed and delivered by Lender and
constitutes, or shall constitute when executed and delivered, a valid and
binding obligation of Lender, enforceable against Lender in accordance with the
terms thereof.

 

(b) The Lender hereby acknowledges:

 

(i) That it is not, a "U.S. Person" (as defined below) as of the date hereof:

 

(A) Any natural person resident in the United States

 

(B) Any partnership or corporation organized or incorporated under the laws of
the United States;

 

(C) Any estate of which any executor or administrator is a U.S. person;

 

(D) Any trust of which any trustee is a U.S. person;

 

(E) Any agency or branch of a foreign entity located in the United States;

 

(F) Any non-discretionary account or similar account (other than an estate or
trust) held by a dealer or other fiduciary for the benefit or account of a U.S.
person;

 



2 

 

 

(G) Any discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary organized, incorporated, or (if an
individual) resident of the United States; and

 

(H) Any partnership or corporation if (i) organized or incorporated under the
laws of any foreign jurisdiction and (ii) formed by a U.S. person principally
for the purpose of investing in securities not registered under the 1933 Act,
unless it is organized or incorporated, and owned, by accredited RHL
Stockholders (as defined in Rule 501(a) of Regulation D promulgated under the
1933 Act) who are not natural persons, estates or trusts.

 

For the purpose of this section, "United States" or "U.S." means the United
States of America, its territories and possessions, any State of the United
States, and the District of Columbia.

 

(ii) as of the execution date of this Agreement, it is not located within the
United States, and it is not purchasing the Conversion Shares for the account or
benefit of any U.S. Person, except in accordance with one or more available
exemptions from the registration requirements of the Securities Act of 1933, as
amended (the "1933 Act") or in a transaction not subject thereto;

 

(iii) it will not resell the Conversion Shares except in accordance with the
provisions of Regulation S (Rule 901 through 905 and Preliminary Shares
thereto), pursuant to a registration statement under the 1933 Act, or pursuant
to an available exemption from registration; and agrees not to engage in hedging
transactions with regard to such securities unless in compliance with the 1933
Act;

 

(iv) it will not engage in hedging transactions with regard to shares of MOXC
prior to the expiration of the distribution compliance period specified in
Category 2 or 3 (paragraph (b)(2) or (b)(3)) in Rule 903 of Regulation S, as
applicable, unless in compliance with the 1933 Act; and as applicable, shall
include statements to the effect that the securities have not been registered
under the 1933 Act and may not be offered or sold in the United States or to
U.S. persons (other than distributors) unless the securities are registered
under the 1933 Act, or an exemption from the registration requirements of the
1933 Act is available;

 

(v) No form of "directed selling efforts" (as defined in Rule 902 of Regulation
S under the 1933 Act), general solicitation or general advertising (within the
meaning of Regulation D under the 1933 Act) in violation of the 1933 Act has
been or will be used nor will any offers by means of any directed selling
efforts in the United States be made by the Lender or any of its representatives
in connection with the offer and sale of the Shares or the Conversion Shares.

 

(c) The Lender understands and agrees that the Conversion Shares are "restricted
securities" and have not been registered under the 1933 Act or any applicable
state securities laws by reason of their issuance in a transaction that does not
require registration under the 1933 Act, and that such Conversion Shares must be
held indefinitely unless a subsequent disposition is registered under the 1933
Act or any applicable state securities laws or is exempt from such registration.
The Lender understands that it is not anticipated that there will any market for
the resale of the Shares or the Conversion shares.

 



3 

 

 

(d) The Conversion Shares shall bear the following or similar legend:

 

"THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE "1933 SECURITIES ACT") OR OTHER
APPLICABLE SECURITIES LAWS. THESE SHARES HAVE BEEN ACQUIRED FOR INVESTMENT AND
NOT WITH A VIEW TO DISTRIBUTION OR RESALE AND MAY NOT BE SOLD, OFFERED FOR SALE,
PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED EXCEPT (1) IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S, RULE 901 THROUGH RULE 905, AND PRELIMINARY SHARES
UNDER THE 1933 SECURITIES ACT OR (2) PURSUANT TO AN AVAILABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE 1933 ACT OR (3) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT. HEDGING TRANSACTIONS INVOLVING THE SHARES MAY NOT BE
CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933 SECURITIES ACT."

 

(e) The Lender is not any of the following:

 

(i) a promoter (as defined under Rule 405 of the Securities Act of 1933, as
amended) for the Borrower or MOXC; or

 

(ii) a shareholder who owns more than 5% of the securities of the Borrower or
MOXC.

 

3 NO JOINT VENTURE OR PARTNERSHIP

 

3.1 Nothing in this Agreement shall create a partnership or joint venture
between the Parties hereto and save as expressly provided in this Agreement
neither party shall enter into or have authority to enter into any engagement or
make any representation or warranty on behalf of or pledge the credit of or
otherwise bind or oblige the other party hereto.

 

4 CONVERSION TRIGGERING SHAREHOLDER APPROVAL

 

The Parties agree that under no circumstances will the note be convertible in
whole or in part into Shares if, in the opinion of MOXC after consultation with
its counsel, such conversion would not be permitted by, or would result in the
need for approval of the conversion and subsequent issuance of Common Stocks by
the shareholders of MOXC as required by applicable Nasdaq rules and
requirements, unless such shareholder approval shall have first been obtained.
For the avoidance of doubt, the parties intend that the Borrower may not be
issued Conversion Shares if (a) the result would convert the Shares into 20% or
more of the Common Stock or voting power outstanding before the issuance of such
security or (b) the issuance will result in a change of control of MOXC under
applicable law and regulations.

 

5 MISCELLANEOUS

 

5.1 No waiver, alteration, variation or addition to this Agreement shall be
effective unless made in writing on or after the date of signature of this
Agreement by the Parties and accepted by an authorized signatory of the Parties.

 



4 

 

 

5.2 All notices, documents, consents, approvals or other communications (a
'Notice') to be given hereunder shall be in writing and shall be transmitted by
registered or recorded delivery mail or courier or personal delivery to the
party being served at the relevant address for that party shown at the head of
this Agreement. Any Notice sent by mail or courier shall be deemed to have been
duly served three working days after the date of posting or dispatch.

 

5.3 The headings in this Agreement shall not affect its interpretation.

 

5.4 Throughout this Agreement, whenever required by the context, the use of the
singular number shall be construed to include the plural, and the use of the
plural the singular, and the use of any gender shall include all genders.

 

5.5 Reference in this Agreement to a clause or Schedule is to a clause or
Schedule of this Agreement.

 

5.6 If any term or provision in this Agreement shall be held to be illegal or
unenforceable, in whole or in part, under any enactment or rule of law, such
term or provision or part shall to that extent be deemed not to form part of
this Agreement but the validity and enforceability of the remainder of this
Agreement shall not be affected.

 

5.7 The waiver or forbearance or failure of a party in insisting in any one or
more instances upon the performance of any provisions of this Agreement shall
not be construed as a waiver or relinquishment of that party's rights to future
performance of such provision and the other party's obligations in respect of
such future performance shall continue in full force and effect.

 

5.8 This Agreement and the Shares constitute the entire agreement between the
Parties relating to the subject matter hereof, and except as stated herein or in
the instruments and documents to be executed and delivered pursuant hereto,
contains all the representations and warranties of the Parties relating to the
subject matter hereof.

 

5.9 The Parties hereby acknowledges that each has obtained independent legal
advice on all and every aspect of this Agreement.

 

5.10 This Agreement shall be governed by and construed in accordance with the
laws of the State of Nevada without regard to principles of conflicts of laws.
Any action brought by either party hereto against the other concerning the
transactions contemplated by this Agreement shall be brought only in the state
courts of Nevada or in the federal courts located in the State of Nevada. The
parties to this Agreement hereby irrevocably waive any objection to jurisdiction
and venue of any action instituted hereunder and shall not assert any defense
based on lack of jurisdiction or venue or based upon forum non conveniens. The
parties hereto agree to submit to the in personal jurisdiction of such courts
and hereby irrevocably waive trial by jury. The prevailing party shall be
entitled to recover from the other party its reasonable attorney's fees and
costs.

 

5.11 This Agreement may be amended only by a writing executed by both parties
hereto.

 

5.12 The Lender may assign or otherwise convey this Agreement and any of its
rights or obligations hereunder or interest herein, in whole or part, to any
other person with a written notice to the Borrower and MOXC of such assignment.
MOXC or the Borrower shall not assign their respective rights or obligations
under this Agreement to any other party unless approved by the Lender or its
successors or assigns.

 



5 

 

 

IN WITNESS WHEREOF the parties hereto have signed, sealed, delivered and
executed this Agreement as a Deed of the date first written above.

 

Tang Junshen

 

________________________________

 

ID No. __________________________

 

 





MOXIAN TECHNOLOGIES (Beijing) CO LTD





 

________________________________

Company Stamp

 



 

MOXIAN, INC.



 

________________________________

Authorized Person

Name: Hao Qinghu

Title: Chief Executive Officer

 



6 

